Harrison v ACT Ambulette, Inc. (2019 NY Slip Op 07932)





Harrison v ACT Ambulette, Inc.


2019 NY Slip Op 07932


Decided on November 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2018-06289
 (Index No. 507559/13)

[*1]Tatiana Harrison, appellant, 
vACT Ambulette, Inc., respondent.


Nicholas W. Kowalchyn, Staten Island, NY, for appellant.
James J. Toomey, New York, NY (Jason Meneses of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Loren Baily-Schiffman, J.), dated April 19, 2018. The order granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
On December 6, 2010, the plaintiff allegedly slipped and fell as she was boarding the defendant's vehicle in Brooklyn. The plaintiff subsequently commenced this personal injury action against the defendant. The Supreme Court granted the defendant's motion for summary judgment dismissing the complaint, and the plaintiff appeals.
In light of the allegations contained in the plaintiff's complaint and bill of particulars, the evidence submitted by the defendant in support of its motion for summary judgment was sufficient to establish, prima facie, that it maintained the vehicle at issue in a reasonably safe condition (see Batista v MTA Bus Co., 129 AD3d 1003, 1003-1004; Kelley-Taft v County of Westchester, 119 AD3d 842, 843; Kasper v Metropolitan Transp. Auth. Long Is. Bus, 90 AD3d 998, 999). In opposition to the defendant's motion, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact.
Accordingly, we agree with the Supreme Court's determination to grant the defendant's motion for summary judgment dismissing the complaint.
RIVERA, J.P., ROMAN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court